Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “blade pitching system”(a systems for pitching blades where “system” has the same nonce meaning as “means”) in claim 6, 12, 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  “the blade pitching system comprises a servo coupled to a linkage system, and wherein the linkage system is coupled to a blade shaft of each of the plurality of cycloidal propeller blades.” (spec paragraph 5)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “water propulsion system” where “system” has the same nonce meaning as “means for”) in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  “a separate water propulsion system such as an axially driven propeller for propelling the amphibious vehicle through water. The water propulsion system of conventional amphibious vehicles may be inoperable.” (spec paragraph 25)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1-7, 10, 11, 13, 14, 16-22  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 limitation “extension/retraction system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (This is not a standard term denoting definable structure in the context of cycloidal propeller blades.) However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph 4 addresses additional function, adding the function of actuating linearly with a linear function, but does not include sufficient structure to accomplish the function of extending and retracting a cycloidal propeller.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; (This probably needs some description from the drawings.)
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding Claim 3 (and therefore Claim 4, but 5 contains sufficient structure to accomplish the function), the functional limitation that describes the drive motor as “configured to transmit rotational torque to the wheel when the amphibious vehicle is in a land operational mode and to transmit rotational torque to the plurality of cycloidal propeller blades when the amphibious vehicle is in a water operational mode” fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim because the claim merely recite a description of a problem to be solved or a function or result achieved by the invention without reciting the particular structure, materials or steps that accomplish the function or achieve the result. (See Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) discussed in MPEP 2173.05g)  (This is not a known configuration of a drive motor, like a Mustang configured with hard top or softtop.  It’s a Mustang configured to go 200 mph and get 800 miles per gallon and cost $2K.  It does not provide a meaningful description of the boundaries of claimed structure of the drive motor, but rather a wish of what it could do.)

Regarding Claim 4, the functional limitation that describes the extension/retraction system as “configured to retract the plurality of cycloidal propeller blades into a cavity formed within the wheel when the amphibious vehicle is in the land operational mode and to project the plurality of cycloidal propeller blades from the cavity when the amphibious vehicle is in the water operational mode” fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim because the claim merely recite a description of a problem to be solved or a function or result achieved by the invention without reciting the particular structure, materials or steps that accomplish the function or achieve the result. (See Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) discussed in MPEP 2173.05g)  (This is not a known configuration of an extension/retraction system (which itself is a nonce term defined functionally), like a Mustang configured with hard top or softtop.  It’s a Mustang configured to go 200 mph and get 800 miles per gallon and cost $2K.  It does not provide a meaningful description of the boundaries of claimed structure of the extension retraction system, but rather a wish of what it could do.)

Claim 7, 14, 16-18 limitation “pitching actuators” (connotes no generally agreed upon structure in this context, and synonymous with “means for activating pitching.”) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. (Paragraph 5 cites actuators of unknown composition as an alternative to the structure of the blade pitching system.) Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 10 limitation “steering actuators” (connotes no generally agreed upon structure in this context, and synonymous with “means for activating steering.”) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. (Paragraph 5 cites actuators of unknown composition to achieve a steering function.) Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding Claim 11, the functional limitation that describes the cycloidal propellers as comprises  the cycloidal propellers as “configured to control an attitude of the amphibious vehicle when the amphibious vehicle is in both a land operational mode and a water operational mode” fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim because the claim merely recite a description of a problem to be solved or a function or result achieved by the invention without reciting the particular structure, materials or steps that accomplish the function or achieve the result. (See Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) discussed in MPEP 2173.05g)  (This is not a known configuration of an extension/retraction system (which itself is a nonce term defined functionally), like a Mustang configured with hard top or softtop.  It’s a Mustang configured to go 200 mph and get 800 miles per gallon and cost $2K.  It does not provide a meaningful description of the boundaries of claimed structure of the  cycloidal propellers, but rather a wish of what it could do.)

Claim 13 recites the limitation "the blade pitching system".  There is insufficient antecedent basis for this limitation in the claim. (Check claim dependency.)

Claim 17 recites the limitation "each pitching actuator".  There is insufficient antecedent basis for this limitation in the claim. (Check claim dependency.)

Regarding Claims 16-22, the preamble “amphibious vehicle” is unclear if the vechile must also be an underwater vechicle as in the preamble of Claim 15 which it incoporporates.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 8, 10, 12 are rejected under 35 U.S.C. 102a2 as being anticipated by over Laucks (US 4419085 A ).
Regarding Claim 8, Laucks discloses an amphibious vehicle for traversing land and bodies of water, comprising: a chassis (implied by vehicle); and a cycloidal propeller (Element 1) coupled to the chassis, wherein the cycloidal propeller comprises: a wheel rotatably coupled to the chassis (Element 22); a plurality of cycloidal propeller blades rotatably coupled to the chassis and each extending parallel a rotational axis of the cycloidal propeller (Best seen Fig 2); and a drive motor configured to transmit rotational torque to the wheel when the amphibious vehicle is in a land operational mode and to transmit rotational torque to the plurality of cycloidal propeller blades when the amphibious vehicle is in a water operational mode. (The same motor drives both due to construction of axle 7.)

Regarding Claim 10, Laucks discloses amphibious vehicle of claim 8, further comprising a steering actuator configured to rotate a central axis of the cycloidal propeller relative to the chassis. (C4, L11)

Regarding Claim 12, Laucks discloses amphibious vehicle of claim 8, wherein the cycloidal propeller comprises a blade pitching system configured to rotate each of the cycloidal propeller blades about a longitudinal axis of the cycloidal propeller blade, and wherein the blade pitching system is configured to alter a radial direction of a thrust vector produced by the cycloidal propeller and extending orthogonally from the rotational axis. (Best seen Fig. 2.  Also paragraph starting at C2, :62)

Claims 15, 19 are rejected under 35 U.S.C. 102a2 as being anticipated by over Seeley (US 3371635).
Regarding Claim 15, Seeley discloses an underwater vehicle, comprising: a chassis; a plurality of cycloidal propellers (Element 48) coupled to the chassis, wherein each of the cycloidal propellers comprises: a plurality of cycloidal propeller blades (Element 80) rotatably coupled to the chassis and each extending parallel a rotational axis of the cycloidal propeller; and a blade pitching system (Best seen Fig. 8) configured to rotate each of the cycloidal propeller blades about a longitudinal axis of the cycloidal propeller blade, and wherein the blade pitching system is configured to alter a radial direction of a thrust vector produced by the cycloidal propeller and extending orthogonally from the rotational axis.

Regarding Claim 19, Seeley discloses amphibious vehicle of claim 15, wherein the chassis comprises one or more control surfaces positioned on an exterior of the chassis to stabilize the vehicle during operation (Element 180)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14 is rejected under 35 U.S.C. 103 as being unpatentable over Laucks (US 4419085 A) in view of Hu (CN 110682752 A).
Regarding Claim 14. Laucks discloses the amphibious vehicle of claim 8, wherein: the cycloidal propeller comprises a plurality of pitching actuators coupled to the plurality of cycloidal propeller blades, and wherein each of the plurality of pitching actuators is configured to rotate one of the cycloidal propeller blades about a longitudinal axis of the cycloidal propeller blades (See Fig. 2.); but does and wherein the amphibious vehicle comprises a control system configured to individually control the actuation of the plurality of pitching actuators.
	Hu discloses an amphibious vehicle for traversing land and bodies of water with pitching actuators (Element 3) a control system configured to individually control the actuation of the plurality of pitching actuators.(Claim 4).  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute the pitching system of Laucks with the actuators and control system of Hu.  The motivation to modify Laucks is to use a known means to provide additional control of the blades.

Regarding Claim 13, Laucks in view of Hu discloses the amphibious vehicle of claim 8, wherein the blade pitching system comprises a servo (Hu Element 3) coupled to a linkage system (Element 6), and wherein the linkage system is coupled to a blade shaft of each of the plurality of cycloidal propeller blades. (See Fig.)

Claim 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seeley (3371635 ) in view of Gieske (US 20040048528 A1).
Regarding Claim 17 Seeley discloses the amphibious vehicle of claim 15, but does not explicitly disclose wherein each pitching actuator comprises a sensor configured to monitor a force applied to the cycloidal propeller blade by the surrounding environment.
	Gieske discloses a cycloidal drive wherein each pitching actuator comprises a sensor configured to monitor a force applied to the cycloidal propeller blade by the surrounding environment. (Claim 14)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the force sensor of Gieske to the cycloidal drive of Seeley.  The motivation to modify Seeley is to be able to optimize the lift force of the blades.

Regarding Claim 18, Seeley in view of Gieske discloses an amphibious vehicle of claim 17, wherein: the sensor is configured to determine a pitch angle of the cycloidal propeller blade about an azimuth of the cycloidal propeller; and the control system is configured to individually control the actuation of each of the plurality of pitching actuators based on at least one of the force applied the cycloidal propeller blade and the pitch angle of the cycloidal propeller blade.  (Gieske paragraph 36)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Seeley (3371635 ) in view of Gieske (US 20040048528 A1) and futher in view ofHu (CN 110682752 A).

Regarding Claim 16, Seeley in view of Gieske discloses amphibious vehicle of claim 15, wherein: individual control of pitching system is a result-effective variable for lift (Gieske, paragraph 41), but does not explicitly disclose the blade pitching system comprises a plurality of pitching actuators coupled to the plurality of cycloidal propeller blades, and wherein each of the plurality of pitching actuators is configured to rotate one of the cycloidal propeller blades about a longitudinal axis of the cycloidal propeller blades; and the vehicle comprises a control system configured to individually control the actuation of the plurality of pitching actuators.
	Hu discloses a cycloidal propeller wherein the blade pitching system comprises a plurality of pitching actuators coupled to the plurality of cycloidal propeller blades, and wherein each of the plurality of pitching actuators is configured to rotate one of the cycloidal propeller blades about a longitudinal axis of the cycloidal propeller blades; and the vehicle comprises a control system configured to individually control the actuation of the plurality of pitching actuators. (Element 3, Claim 4)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to use the actuators of Hu for the undisclosed actuators of Gieske.  The motivation to modify Gieske is to provide a known to enact the control contemplated in Gieske.

Allowable Subject Matter
Claims 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-7, 11, 20-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        3 December 0222